FILED
                                                 United States Court of Appeals
                    UNITED STATES COURT OF APPEALS       Tenth Circuit

                           FOR THE TENTH CIRCUIT                         July 22, 2014

                                                                     Elisabeth A. Shumaker
                                                                         Clerk of Court
RICK WILSON,

             Plaintiff - Appellant,

v.                                                         No. 13-2203
                                              (D.C. No. 1:10-CV-00237-KBM-ACT)
VILLAGE OF LOS LUNAS; DENISE                                (D. N.M.)
WALKER, a police officer working for
the Los Lunas Police Department;
THOMAS TAYLOR, a police officer
working for the Los Lunas Police
Department,

             Defendants - Appellees.


                            ORDER AND JUDGMENT*


Before MATHESON, ANDERSON, and PHILLIPS, Circuit Judges.




*
      After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Rick Wilson appeals from the district court’s grant of summary judgment to

defendant police officers Denise Walker and Thomas Taylor on his claims alleged

under 42 U.S.C. § 1983. Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

                                I. BACKGROUND

                               A. Factual Background

      On July 13, 2009, Officer Walker stopped Mr. Wilson for a stop sign violation.

She wrote him three citations, one for the stop sign violation and two more for lack

of vehicle registration and proof of insurance. The parties dispute what happened

during the stop.

      According to Officer Walker, Mr. Wilson was agitated when she first

approached his car, causing her to call for backup. Sergeant Taylor arrived as she

was completing the paperwork. When the officers approached Mr. Wilson’s car to

give him the citations, he was argumentative and more agitated. The officers ordered

him to exit his car, and he refused. Sergeant Taylor reached into the vehicle to

remove him, and he physically resisted. He struggled with both officers, knocking

Officer Walker to the ground. The officers subdued and arrested him.

      In contrast, Mr. Wilson contends he was calm and cooperative, and that

Officer Walker was agitated from the beginning of the stop. He posits that after

Sergeant Taylor arrived, one of the officer’s belt tapes recorded a conversation

between the officers. During the conversation, Officer Walker inappropriately called

Mr. Wilson names. When she gave him the citations, he complained to the officers


                                         -2-
about a prior experience with the police department. He disputes that he refused to

exit the vehicle, and alleges Sergeant Taylor used inappropriate force to remove him.

He also states he never intentionally struck either officer.1

                                 B. Procedural History

      Mr. Wilson brought § 1983 claims against the officers for violation of his

Fourth, Fourteenth, and First Amendments rights.2 The officers promptly moved for

summary judgment.

      Mr. Wilson responded, arguing under former Fed. R. Civ. P. 56(f) (now

Rule 56(d))3 that he needed to take the defendants’ depositions and obtain a

transcribable version of the belt tape and certain other information to prepare his

opposition to summary judgment. He submitted his counsel’s affidavit regarding the

need for discovery and a copy of Officer Walker’s police report regarding the

incident. Mr. Wilson did not submit an affidavit from himself. The response

acknowledged that he could “certainly submit an affidavit to dispute the allegation


      1
         We note that Mr. Wilson did not set forth his version of events in any detail
or offer any supporting evidence before the district court granted summary judgment
to the officers. These facts are taken from his deposition and a transcript of the belt
tape, which he submitted to the court after the grant of summary judgment.
      2
        He also brought state law claims against the officers and the municipality,
but the § 1983 claims are the only ones now under review.
      3
       During the litigation, Rule 56(f) became Rule 56(d). We will use
“Rule 56(f)” when referring to decisions and filings before the amendment, including
Mr. Wilson’s filing and the district court’s rulings regarding it, and “Rule 56(d)”
when referring to the rule generally.


                                          -3-
that he refused to exit his vehicle,” but his “desire [was] to respond to the summary

judgment motion with one factual proffer at [a later] date, rather than respond piece

meal by submitting his affidavit now, then submitting a transcript of the belt tape,

then submitting deposition transcripts of the officers, etc.” Aplt. App. at 33. It

continued, “[i]f this suggested procedure is unacceptable to the Court, Plaintiff would

ask that he [be] permitted to supplement the record with his affidavit and the belt tape

in his possession prior to the Court ruling on this motion for summary judgment.” Id.

at 33-34. The district court did not immediately rule on the Rule 56(f) request.

      The next week, the magistrate judge set a scheduling order. The order did not

set a date for Mr. Wilson to respond to the pending summary judgment motion. The

parties began discovery, and Mr. Wilson took the officers’ depositions. The

magistrate judge twice extended the pre-trial deadlines at Mr. Wilson’s request.

      About three months after the officers’ depositions and seven months after the

Rule 56(f) request, but before the extended discovery deadline, the district court

issued an order simultaneously addressing the Rule 56(f) request and the motion for

summary judgment. The court concluded that no further discovery was necessary

because Mr. Wilson had sufficient time to transcribe the belt tape and he had by then

taken the officers’ depositions. The court also faulted the Rule 56(f) request,

criticizing counsel for not providing Mr. Wilson’s affidavit and instead seeking a

further opportunity to submit that evidence. The court granted summary judgment to

the defendants.


                                          -4-
      Four weeks later, Mr. Wilson filed a “Motion to Supplement the Record,”

stating “his belief that the Court, in finding that Plaintiff’s Rule 56(f) showing was

inadequate, should have exercised its discretion to allow Plaintiff to supplement the

record prior to entering judgment against Plaintiff.” Aplt. App. at 76. He attempted

to controvert the officers’ statement of material facts and presented transcripts of his

own deposition, the officers’ depositions, and the belt tape.

      The district court denied the motion to supplement, noting that “all of the

information with which Plaintiff seeks to supplement the record would have been

available to him well before the Court’s Summary Judgment Ruling . . . . Further,

there is no provision in the Federal Rules of Civil Procedure for the sort of

supplementation that Plaintiff seeks.” Id. at 133. The court concluded, “[t]o the

extent that the record in this case does not include information relevant to summary

judgment, this is because Plaintiff failed to properly call such information to the

Court’s attention.” Id.

                                   II. DISCUSSION

                          A. Rule 56(f) Request for Discovery

      Mr. Wilson argues the district court erred in granting summary judgment

without first ruling on his Rule 56(f) request. He asserts that he properly supported

his request by providing his counsel’s affidavit stating what discovery was needed

and why, and he points out the magistrate judge granted his requests to extend the

discovery period. Based on these circumstances and the discovery extensions,


                                          -5-
“counsel submits that it was reasonable for Plaintiff to believe that he would have

some opportunity to supplement the record prior to the District Court’s consideration

of the motion for summary judgment.” Aplt. Br. at 32.

1. Legal Background

      Rule 56(d) provides:

      If a nonmovant shows by affidavit or declaration that, for specified
      reasons, it cannot present facts essential to justify its opposition, the
      court may:
             (1) defer considering the motion or deny it;
             (2) allow time to obtain affidavits or declarations or to take
                 discovery; or
             (3) issue any other appropriate order.

“When a party files an affidavit under Rule 56[(d]) for additional discovery time, the

party invokes the trial court’s discretion. Thus, unless the trial court abuses its

discretion, its determination will not be disturbed.” Patty Precision v. Brown &

Sharpe Mfg. Co., 742 F.2d 1260, 1264 (10th Cir. 1984).

      By not ruling on the Rule 56(f) request for approximately seven months, the

district court effectively deferred ruling on the summary judgment motion and

allowed time for the requested discovery. The court, however, did not formally

address the Rule 56(f) request until it granted summary judgment. Two of this

court’s opinions inform our decision as to whether the district court thus abused its

discretion.

      In Patty Precision, defendants simultaneously filed motions for summary

judgment and a protective order, and plaintiff responded under Rule 56(f). 742 F.2d


                                          -6-
at 1263. Although the motions were pending for more than two years, plaintiff

conducted no discovery because defendants indicated that they would not participate

while their motion for a protective order was pending. Id. at 1264. The district court

granted summary judgment without ruling on the Rule 56(f) request. Id. On appeal,

we said, referring to Rule 56(f) requests, “the trial judge’s discretion will rarely be

disturbed. However, in this case the trial court, although aware of the Rule 56(f)

affidavit, did not exercise its discretion.” Id. at 1265. Although defendants argued

that plaintiff had ample opportunity to conduct discovery while the motions were

pending, we said this argument ignored the pending motion for a protective order.

Id. “Because of the uncertainty created by the court’s failure to exercise its

discretion, the likelihood of prejudice to the plaintiff and the current status of this

case, we reverse the court’s grant of summary judgment and remand for the trial

court to expressly consider plaintiff’s Rule 56(f) affidavit.” Id.

       In Alpine Bank v. Hubbell, 555 F.3d 1097 (10th Cir. 2009), plaintiff moved for

summary judgment. Id. at 1103. Defendants filed a Rule 56(f) request that the

district court did not immediately address. See id. at 1103-04. They eventually

completed the discovery they had sought in their Rule 56(f) request. See id. at 1104.

But they did not file a supplemental response to the summary judgment motion.

Several months later, the court granted the motion. See id. We held the district court

did not commit reversible error:

       [J]ust as [defendants] had requested, the court did not rule before they
       had completed their desired discovery. All the discovery referred to in

                                           -7-
      [defendants’] Rule 56(f) motions had been completed . . . about four
      months before the court ruled. Yet [defendants] made no attempt to
      provide the district court with evidence from the new depositions that
      would support their opposition to summary judgment.

Id. at 1114. We concluded that defendants “suffered no prejudice” from the district

court’s failure to rule on their Rule 56(f) motion. Id. Alpine Bank said that in Patty

Precision, “unlike in this case, the party seeking Rule 56(f) relief had not completed

its desired discovery before the court granted summary judgment, and there would

have been no basis for us to conclude that failure to rule on the Rule 56(f) motion had

caused no prejudice.” Id.

2. Analysis

      Although a district court should decide a Rule 56(d) request before deciding

summary judgment, see 11 Moore’s Federal Practice, § 56.101[4] (Matthew Bender

3d Ed.) (noting that the courts and parties may avoid duplicative effort if the court

quickly rules on a Rule 56(d) motion); Patty Precision, 742 F.2d at 1265 (noting that

in that circumstance, “the correct disposition of the matter merely require[d] the court

to rule on the motions pending before it”), we cannot say the district court abused its

discretion here. This case is more like Alpine Bank than Patty Precision. As in

Alpine Bank, Mr. Wilson was able to conduct discovery and to obtain the materials he

sought in his Rule 56(f) request several months before the district court ruled, yet he

did not submit the comprehensive response to the summary judgment motion he

mentioned in his Rule 56(f) request. Mr. Wilson should at least have submitted his

own affidavit in response to the motion for summary judgment:

                                          -8-
      [T]he fact that a Rule 56(d) motion is pending does not, by itself, defer
      the due date for the response or relieve the party of complying with
      Rule 56(c) in any response that it might file. If a party files a
      Rule 56(d) motion in advance but does not later file a timely response to
      the summary judgment motion itself, and the court then denies the
      Rule 56(d) motion, the party may find itself subject to the “considered
      undisputed” provisions of Rule 56(e). Thus, unless the court acts on the
      motion quickly or defers the response date, the party will find itself, as a
      practical matter, having to prepare a response with whatever material is
      then available.

11 Moore’s Federal Practice, at § 56.101[4] (internal citations and footnotes omitted).

      We recognize the magistrate judge had granted Mr. Wilson’s motions to

extend pre-trial deadlines, and the discovery deadline therefore had not run before the

district court granted summary judgment to defendants. Mr. Wilson sought the extra

time for his expert witness to evaluate the evidence he had gathered.4 On appeal, he

does not argue he was prejudiced from being unable to submit a report from that

expert. Also, despite having taken the officers’ depositions and having transcribed

the belt tape, he does not argue he was unable to obtain the other materials described

in his Rule 56(f) response. The district court could have notified him that it intended

to rule, but it did not abuse its discretion to decide the summary judgment motion

after so much time had passed.

      For these reasons, the district court did not abuse its discretion when it

simultaneously decided the Rule 56(f) request and the motion for summary judgment.
      4
        Mr. Wilson’s motions for extensions of the pre-trial deadlines were not
included in appellant’s appendix, but “[p]arts of the record may be relied on by the
court or the parties even though not included in the appendix.” Fed. R. App. P.
30(a)(2).


                                         -9-
                                B. Summary Judgment

      Mr. Wilson argues summary judgment for the defendants was not justified on

the record before the district court when it made its ruling. Our review is de novo,

viewing the evidence in the light most favorable to Mr. Wilson. Schneider v. City of

Grand Junction Police Dep’t, 717 F.3d 760, 766 (10th Cir. 2013).

      “The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). “‘[A] party opposing a properly supported

motion for summary judgment may not rest upon the mere allegations or denials of

his pleading, but must set forth specific facts showing that there is a genuine issue for

trial.’” Schneider, 717 F.3d at 767 (quoting Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986)). “If a party fails to properly support an assertion of fact or

fails to properly address another party’s assertion of fact as required by Rule 56(c),

the court may . . . consider the fact undisputed for purposes of the motion.”

Fed. R. Civ. P. 56(e)(2).

      Even if the opposing party does not respond to the summary judgment motion,

“the district court may not grant the motion without first examining the moving

party’s submission to determine if it has met its initial burden of demonstrating that

no material issues of fact remain for trial and the moving party is entitled to judgment

as a matter of law. If it has not, summary judgment is not appropriate.” Reed v.

Bennett, 312 F.3d 1190, 1195 (10th Cir. 2002). Because a failure to respond means


                                         - 10 -
the facts are considered undisputed, “[t]he court should accept as true all material

facts asserted and properly supported in the summary judgment motion. But only if

those facts entitle the moving party to judgment as a matter of law should the court

grant summary judgment.” Id.

1. Fourth Amendment Claim

      The Fourth Amendment protects persons “against unreasonable searches and

seizures.” U.S. Const. Amend. IV. Mr. Wilson does not challenge the initial traffic

stop. He asserts the Fourth Amendment violation occurred when the officers arrested

him without probable cause.5 He contends the officers failed to show their order to

exit the car was lawful because the traffic stop was over by the time of the order.

“[T]he officers had effectively set the conditions for Wilson’s release by preparing

citations for Wilson’s signature. Once setting conditions for Wilson’s release,

Defendants were required to release him from custody and any further detention

violated the Fourth Amendment reasonableness requirement.” Aplt. Br. at 18-19.6

      5
     The Fourth Amendment is applicable to the states through the Fourteenth
Amendment. See Mapp v. Ohio, 367 U.S. 643, 650, 655 (1961).
      6
         We recognize that in addition to asserting the officers could lawfully order
Mr. Wilson out of the car, the officers’ brief in support of summary judgment argued
that Mr. Wilson could have been arrested for committing a traffic violation. But the
evidence does not support the argument that the arrest was for the traffic violation or
failure to present paperwork. See Aplt. App. at 30 (Officer Walker’s affidavit stating
that “[t]he decision to arrest [Mr. Wilson] was after he refused to exit his vehicle and
resisted being removed from the vehicle”); id. at 43 (criminal complaint listing
offenses as battery upon a peace officer and resisting, evading, or obstructing an
officer). We therefore limit our analysis to the arrest of Mr. Wilson for failing to exit
the car and for physically resisting the officers.

                                         - 11 -
       According to the Supreme Court, an officer may lawfully order occupants to

exit a vehicle during a traffic stop. See Maryland v. Wilson, 519 U.S. 408, 415

(1997); Pennsylvania v. Mimms, 434 U.S. 106, 111 (1977). Mr. Wilson asserts the

order to exit was unreasonable because it followed completion of the stop. Even

viewed in the light most favorable to Mr. Wilson, the facts before the district court do

not establish the stop had been completed.

       New Mexico requires officers to have the motorist sign the citation(s) before

being released from a traffic stop. See N.M. Stat. Ann. § 66-8-123. The officers’

statement of undisputed facts asserts that “[d]uring the time Officer Walker was

attempting to give Mr. Wilson the traffic citation he began to argue with

Officer Walker.” Aplt. App. at 19. Officer Walker’s affidavit asserts that the

officers approached Mr. Wilson’s car with the citations, and “he immediately became

argumentative and further agitated.” Id. at 30. These facts do not indicate that

Mr. Wilson signed the citations before the officers ordered him out of the car.

Further, his initial district court response to the summary judgment motion did not

assert he had signed the citations, and actually indicates to the contrary: “from the

belt tape Plaintiff retrieved prior to filing suit, it is clear that Defendant Walker was

preparing a uniform citation. Also clear is that Defendants were approaching the car




                                          - 12 -
with the intention of presenting the citation to Plaintiff for signature. Plaintiff said

something to Defendants. Defendants ordered Plaintiff from the car.” Id. at 38.7

       The record before the district court showed no genuine dispute as to whether

the traffic stop had been completed. On those facts, under Wilson and Mimms, the

officers had the authority to order Mr. Wilson out of the car. The evidence further

supported the officers’ position that Mr. Wilson violated N.M. Stat. Ann.

§§ 30-22-24 (battery upon a peace officer) and 30-22-1 (resisting, evading, or

obstructing an officer). See Aplt. App. at 30 (Officer Walker’s affidavit that

Mr. Wilson refused the officers’ orders to exit the vehicle, he resisted

Sergeant Taylor, then he “struggled with both Sergeant Taylor and myself, and at one

point [he] knocked me to the ground with his struggles”). Because the record shows

the officers had probable cause to arrest Mr. Wilson, the district court did not err in

granting summary judgment to the officers on the Fourth Amendment claim.

2. Fourteenth Amendment Claim

       In relevant part, the Fourteenth Amendment precludes states from “depriv[ing]

any person of life, liberty, or property, without due process of law.” U.S. Const.

Amend. XIV § 1. Mr. Wilson contends his arrest deprived him of a liberty interest

created by N.M. Stat. Ann. § 66-8-123, which provides for a motorist’s release once

he or she has signed a traffic citation. But this provision is not applicable.
       7
        Mr. Wilson’s supplemental response did assert that Officer Walker handed
him the citations and that he signed them before he said anything to her. But this
assertion came too late—after the court granted summary judgment.


                                          - 13 -
Mr. Wilson had not signed the citations before he was arrested. He was not arrested

for the stop sign violation or for failing to produce the appropriate paperwork. He

was arrested for failing to obey the officers’ orders to exit the vehicle and for

physically resisting them. We therefore affirm summary judgment on his Fourteenth

Amendment claim.8

3. First Amendment Claim

      Mr. Wilson alleges the officers violated the First Amendment right to free

speech because they arrested him in retaliation for his complaints about his previous

experience with the police.9 In response, the officers contend that as an element of a

First Amendment retaliatory arrest claim, Mr. Wilson must show lack of probable

cause for the arrest. As discussed above, Mr. Wilson cannot make such a showing

because the officers had probable cause to arrest him. In the alternative, the officers

claim qualified immunity because it was not clearly established at the time of


      8
         In his opening brief Mr. Wilson fails to dispute the district court’s
understanding of his Fourteenth Amendment claim as a substantive due process
claim, and its determination that “the Supreme Court has held that the Fourth
Amendment should govern a claim such as this, which arises from an arrest or
seizure. . . . Having failed to demonstrate any violation of the Fourth Amendment,
Plaintiff cannot now proceed with the same claim pursuant to the Fourteenth
Amendment.” Aplt. App. at 70 (citing Albright v. Oliver, 510 U.S. 266, 273 (1994)).
He therefore has forfeited the opportunity to challenge this separate ground for
affirming the district court’s decision on the Fourteenth Amendment claim. See
Bronson v. Swensen, 500 F.3d 1099, 1104 (10th Cir. 2007).
      9
       First Amendment protection for speech is applicable to the states through the
Fourteenth Amendment. See Fiske v. Kansas, 274 U.S. 380, 385-87 (1927); Gitlow
v. New York, 268 U.S. 652, 666 (1925).


                                          - 14 -
Mr. Wilson’s arrest that a retaliatory arrest supported by probable cause violates the

First Amendment.

      As we explain below, it is not clear whether a First Amendment retaliatory

arrest claim requires a plaintiff to show a lack of probable cause. It therefore appears

qualified immunity is a more appropriate basis for deciding this appeal. Although the

district court’s judgment was not based on qualified immunity, the officers raised the

argument in district court, and we may affirm on any ground supported by the record.

See Harman v. Pollock, 586 F.3d 1254, 1259 (10th Cir. 2009).

      A claim of qualified immunity requires Mr. Wilson to show (1) the officers

violated a constitutional right, and (2) the right was clearly established at the time.

See Pearson v. Callahan, 555 U.S. 223, 232 (2009). It is within our discretion to

decide which prong to tackle first. See id. at 236, 242. Based on recent Supreme

Court precedent, Mr. Wilson cannot show that in July 2009 it was clearly established

that a retaliatory arrest based on probable cause would violate the First Amendment.

We therefore affirm based on the “clearly established” prong of qualified immunity.

      In 1990, we held that a plaintiff bringing a First Amendment claim for

retaliatory arrest was not required to show that the defendants lacked probable cause.

See DeLoach v. Bevers, 922 F.2d 618, 620 (10th Cir. 1990). In April 2006, the

Supreme Court held that to proceed with a claim for retaliatory prosecution, a

plaintiff must plead and prove an absence of probable cause to support the charge.

Hartman v. Moore, 547 U.S. 250, 252, 265-66 (2006). Because Hartman did not


                                          - 15 -
involve a claim for retaliatory arrest, it was not clear whether its rationale applied in

that context.

      Several years later—and after the events of this case—this court concluded

that Hartman did not apply to a claim for retaliatory arrest. See Howards v.

McLaughlin, 634 F.3d 1131, 1148 (10th Cir. 2011). Howards held that Hartman did

not supplant DeLoach, and concluded that when Mr. Howards was arrested in

June 2006, “it was clearly established that an arrest made in retaliation of an

individual’s First Amendment rights is unlawful, even if the arrest is supported by

probable cause.” Id. Howards therefore allowed the plaintiff “to proceed with his

First Amendment retaliation claim notwithstanding probable cause existed for his

arrest.” Id. at 1149.

      The Supreme Court granted certiorari and reversed. Reichle v. Howards,

132 S. Ct. 2088, 2093, 2097 (2012). The Court declined to decide “whether a First

Amendment retaliatory arrest claim may lie despite the presence of probable cause to

support the arrest.” Id. at 2093. Instead, it held this court erred in concluding the

law was clearly established in June 2006. See id. at 2094-95, 2097. Specifying that

“the right in question is not the general right to be free from retaliation for one’s

speech, but the more specific right to be free from a retaliatory arrest that is

otherwise supported by probable cause,” the Court noted that it “has never held that

there is such a right.” Id. at 2094. It further stated that in June 2006, “Hartman’s

impact on the Tenth Circuit’s precedent governing retaliatory arrests was far from


                                          - 16 -
clear. Although the facts of Hartman involved only a retaliatory prosecution,

reasonable officers could have questioned whether the rule of Hartman also applied

to arrests.” Id. at 2095. “[F]or qualified immunity purposes, at the time . . . it was at

least arguable that Hartman’s rule extended to retaliatory arrests.” Id. at 2096.

Accordingly, the Court held that the defendant officers were entitled to qualified

immunity. Id. at 2097.

      Reichle states that when Mr. Howards was arrested in June 2006, “Hartman

[had] injected uncertainty into the law governing retaliatory arrests.” 132 S. Ct. at

2096. This court did not address that uncertainty in a published opinion until

Howards, issued in March 2011, long after the events underlying this appeal. And

the next year, Reichle reversed Howards while declining to determine whether there

is a First Amendment right to be free from a retaliatory arrest otherwise supported by

probable cause. Reichle therefore compels the conclusion that the law as to First

Amendment retaliatory arrest in the presence of probable cause was no more clearly

established in July 2009, when Officer Walker stopped Mr. Wilson, than it was in

June 2006.

      As discussed above, the record before the district court showed probable cause

to arrest Mr. Wilson for violating N.M. Stat. Ann. §§ 30-22-24 and 30-22-1. We

need not decide whether DeLoach survives Hartman. It is enough to know that in

July 2009 it was not clearly established in this circuit that there is a First Amendment




                                          - 17 -
right to be free from retaliatory arrest when the arrest is supported by probable cause.

The officers are entitled to qualified immunity.10

                                 III. CONCLUSION

      The judgment of the district court is affirmed.

                                                  ENTERED FOR THE COURT,


                                                  Scott M. Matheson, Jr.
                                                  Circuit Judge




      10
         This court recently came to the same conclusion in an unpublished decision,
Moral v. Hagen, 553 F. App’x 839, 840 (10th Cir. 2014). “Unpublished decisions
are not precedential, but may be cited for their persuasive value.” 10th Cir. R.
32.1(A).


                                         - 18 -